HATCHETT, Circuit Judge,
dissenting:
Last week, on December 5, 1995, the Supreme Court entertained oral argument in Bush v. Vera, — U.S.-, 115 S.Ct. 2689, 132 L.Ed.2d 877 (1995) and Shaw v. Hunt, — U.S. -, 115 S.Ct. 2639, 132 L.Ed.2d 878 (1995). The Court’s resolution of those cases will dictate how this court must proceed in this action. Accordingly, I would stay these proceedings pending the outcome of Vera and Shaw. The majority’s decision to the contrary gambles with this court’s and the litigants’ time and resources.
In the alternative, I would grant the defendant-intervenors’ motion and extend the discovery period to 120 days. First, as the constitutional fate of a congressional district lies in the balance, this is obviously an important lawsuit. Not only is this one of the first post-Miller v. Johnson, — U.S. -, 115 S.Ct. 2475, 132 L.Ed.2d 762 (1995) eases, but it is also the first case to apply Miller to a congressional district drawn by a federal court. Thus, this court must proceed cautiously and allow the parties to litigate this action thoroughly. Indeed, the Supreme Court directs us to exercise “extraordinary caution” in adjudicating equal protection challenges to congressional districts. Miller, — U.S. at-, 115 S.Ct. at 2488.
Second, as the defendant-intervenors’ motion indicates, this is a case of great complexity. Although I disagree, the majority has held that the defendant-intervenors have the burden of showing that the Third District is narrowly tailored to serve a compelling interest. As a result, in discovery the defendantintervenors will have to inquire into, among other things: (1) the present effects of past discrimination in the Third District; (2) the existence of racially polarized voting in the Third District; (3) Florida’s history of racial discrimination; (4) the redistricting principles Florida traditionally employs; and (5) the propriety of the Third District in light of alternative remedies. The defendant-intervenors will have to resolve these broad and complex inquiries with the aid of expert testimony. The majority’s order, however, provides the defendant-intervenors with an insufficient amount of time (less than two months) to develop these factual issues; therefore, the order impairs the defendantintervenors’ ability to obtain a full and fair trial on the merits.*
Finally, the defendant-intervenors’ proposed extension of the discovery period is eminently reasonable. In Shaw v. Hunt, 861 F.Supp. 408, 420 (E.D.N.C.1994), probable jurisdiction noted by, — U.S. -, 115 S.Ct. 2639,132 L.Ed.2d 878 (1995), the three-judge court granted the parties “approximately four months of discovery” before proceeding to trial on the strict-serutiny inquiry.
In sum, I believe this court should not proceed in this action until the Supreme Court has spoken in Vera and Shaw. In the alternative, given the importance and complexity of this case, and the reasonableness of the proposed discovery extension, I would grant the defendant-intervenors’ motion to extend the discovery period to 120 days.

 The majority's contention that the original defendants and the Justice Department should have engaged in discovery on the strict scrutiny issues from the outset of this lawsuit is unintelligible.